Title: From George Washington to Major General Philip Schuyler, 16 January 1776
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
Cambridge Jany 16th 1776

Your Favour of the 5th Inst. inclosing Copies of General Montgomery’s and General Wooster’s Letters I received for which I return you my Thanks.
It was from a full Conviction of your zealous Attachment to the Cause of our Country and Abilities to serve it, that I repeatedly pressed your Continuance in Command, and it is with much Concern Sir, that I find you have Reason to think your holding the place you do, will be of prejudice & incompatible with its Interest—As you are of this opinion, the part you are inclined to take is certainly generous & noble: But will the good Consequences you intend be derived from it? I greatly fear they will not—I shall leave the Matter to yourself in full Confidence that in whatever Sphere you move[,] your Exertions for your Country’s Weal, will not be wanting.
Whatever proof you may obtain, fixing the Charge or tending to support it against Mr prescott, you will please to transmit me by the first opportunity.
I am apt to believe that the Intelligence given Doctor Wheelock, respecting Major Rogers was not true, but being much suspected of unfriendly views to this Country, his Conduct should be attended to with some Degree of Vigilance & Circumspection.
I confess I am much concerned for General Montgomery and Col: Arnold, and the Consequences which will result from their Miscarriage, should it happen, will be very alarming: I fear not less fatal than you mention: However I trust that their distinguished Conduct Bravery & perseverance will meet with the Smiles of Fortune, and put them in possession of this important Fortress—I wish their Force was greater, the Reduction would then be certain.
I am sorry that Tyconderoga and Fort George should be left by the Garrisons, and that your recruiting Officers meet such ill Success—this is too much the Case in this Quarter, & from the slow progress made in inlisting I dispair of raising an army to the new Establishment—Should it be affected it will be a long Time first.
Our Caghnawaga Friends are not arrived yet—I will try to make suitable provision for them during their stay and use

every Means in my power to confirm their favorable Disposition towards us—They will not I am fearful have such Ideas of our Strength as I could wish—This however shall be strongly inculcated.
If Quebec is in our possession, I do not see that any Inconvenience will result from Mr Gamble’s going there upon his parole—But if it is not, however hurtful it may be to him: however disagreeable it may be to me to prejudice the Interest of an Individual, I cannot consent to his Return—I am much distressed by other Applications. If Mr Gamble’s Request is granted, others in the same Situation will claim the same Indulgence, further I think a partial Exchange should not be made, & my proposition for a general one, was rejected by Mr Howe or what is the same it was unnoticed—I could wish that his application had been to Congress, they might have complied with it had they thought it reasonable.
I shall be much obliged by your sending with as much Expedition as you can, such Cloathing as you are able to spare, our Men being in great want—It not being made up, is rather an Advantage, as it may be done here with some Saving.
I am much pleased, that the artillery was like to be got over the River, and am in Hopes, that Colonel Knox will arrive with it in a few Days—It is much wanted.
On reading the Copy of General Wooster’s Letter, I was much surprised to find, that he had granted Furloughs to the Connecticut Troops under his Command, in preference of Discharges: What Advantage could he imagine they would be of to the Continent, when they were at their own Homes? If he could not continue them in Service, their Discharge would certainly have eased the Country of a considerable Expence.
Giving you in Return the Compliments of the Season and wishing you every Happiness I am Dr Sir with great Esteem Your most obedt Servant

Go. Washington

